              Case 1:19-cv-11764 Document 1 Filed 12/23/19 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------x
ARLENE DELGADO,
                                                              Civil Case No.: 19-cv-11764

                                                              PLAINTIFF DEMANDS
                                   Plaintiff,                 A TRIAL BY JURY

                 -against-                                    COMPLAINT

DONALD J. TRUMP FOR PRESIDENT, INC.,
TRUMP FOR AMERICA, INC.,
SEAN SPICER, individually,
REINCE PRIEBUS, individually,
STEPHEN BANNON, individually,

                                    Defendants.
------------------------------------------------------x


        Plaintiff, ARLENE DELGADO, (hereinafter referred to as “A.J. Delgado” or “Plaintiff”),

by and through her attorneys, DEREK SMITH LAW GROUP, PLLC, hereby complains of

Defendants, DONALD J. TRUMP FOR PRESIDENT, INC., (hereinafter referred to as the

“Trump Campaign” or “Campaign”), TRUMP FOR AMERICA, INC., (hereinafter referred to as

the “Transition Organization” or “TFA”) SEAN SPICER, individually, REINCE PRIEBUS,

individually and STEPHEN BANNON, individually (together, the “Campaign Directors” or

“Transition Directors”) and all collectively referred to as “Defendants,” upon information and

belief, as follows:



                                            NATURE OF CASE

        Plaintiff, ARLENE DELGADO, complains pursuant to the common law of the state of

New York, Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-

17 (amended in 1972, 1978 and by the Civil Rights Act of 1991, Pub. L. No. 102-166 (“Title



                                                          1
                  Case 1:19-cv-11764 Document 1 Filed 12/23/19 Page 2 of 16



     VII”), the Administrative Code of the City of New York and the laws of the State of New York,

     based upon the supplemental jurisdiction of this Court pursuant to United Mine Workers of

     America v. Gibbs, 383 U.S. 715 (1966), and 28 U.S.C. §1367 seeking declaratory relief and

     damages to redress the injuries Plaintiff has suffered as a result of inter alia, a breach of contract,

     tortious interference with economic advantage, pregnancy discrimination, sex and gender

     discrimination, hostile work environment and retaliation by Defendants.



                                      JURISDICTION AND VENUE

1.   Jurisdiction of this action is conferred upon this Court as this case involves a Federal Question

     under Title VII. The Court also has diversity jurisdiction, and jurisdiction pursuant to 29 U.S.C.

     §2617; 28 U.S.C. §1331, §1343 and pendent jurisdiction thereto.

2.   Additionally, the Court has supplemental jurisdiction under the New York State and City laws.

3.   Venue is proper in this court, as a substantial part of the events giving rise to this action arose in

     New York County, within the Southern District of New York.



                                               PARTIES

4.   Plaintiff, A.J. DELGADO, is an individual woman residing in Miami, Florida.

5.   At all times material, Defendant Donald J. Trump for President, Inc. (the “Campaign”) was and

     is a foreign not-for-profit corporation incorporated in the State of Virginia, authorized to do

     business in the State of New York, that operated and operates as a Presidential Campaign

     Committee, with a principal place of business at Trump Tower, 725 Fifth Avenue, New York,

     New York, 10022.

6.   At all times material, Defendant Trump for America, Inc. (“TFA”) was and is a foreign not-for-




                                                       2
                   Case 1:19-cv-11764 Document 1 Filed 12/23/19 Page 3 of 16



     profit corporation established pursuant to Section 501(c)(4) of the Internal Revenue Code and

     incorporated in New Jersey, and authorized to do business is New York. TFA assisted in the

     presidential transition and the preparation for the assumption of official duties of the President.

7.   At all times material, Defendant SEAN SPICER, a current resident of Rhode Island, was a

     Senior Official for the Campaign and TFA, and, subsequently, incoming White House Press

     Secretary, and held supervisory authority over Plaintiff with regard to her employment including

     the ability to hire and fire Plaintiff.

8.   At all times material, Defendant REINCE PRIEBUS, a current resident of Virginia, was a Senior

     Official for the Campaign and TFA, and, subsequently, incoming White House Chief of Staff,

     and held supervisory authority over Plaintiff with regard to her employment including the ability

     to hire and fire Plaintiff.

9.   At all times material, Defendant STEPHEN BANNON, a current resident of California, was a

     Senior Official for the Campaign and TFA, and, subsequently, incoming White House Chief

     Strategist, and held supervisory authority over Plaintiff with regard to her employment including

     the ability to hire and fire Plaintiff.



                                               RELEVANT FACTS

10. Plaintiff, A.J. DELGADO, is a nationally known political commentator, writer, and attorney. A

     graduate of Harvard Law School, Delgado served as a Senior Advisor and Hispanic Outreach

     Director for the Campaign and TFA from September 1, 2016 to January 20, 2017.

11. Delgado is a first-generation Latina-American and a politically conservative writer, thinker, and

     commentator. The daughter of Cuban immigrants (her father was a bus driver and her mother

     worked in a factory), Delgado only spoke Spanish until she started kindergarten. She graduated




                                                       3
                     Case 1:19-cv-11764 Document 1 Filed 12/23/19 Page 4 of 16



     from the University of Florida with 4.0 GPA, and immediately attended and graduated from

     Harvard Law School, where she excelled as a popular and successful student, serving as section-

     leader her 1L year and in multiple student groups. After Harvard, she joined a top New York

     City law firm before returning home years later to Miami to care for an ill family member and

     begin building her profile as a political commentator.

12. Delgado has regularly published commentary in a variety of publications including the American

     Conservative, the National Review, The Miami Herald, Breitbart, the Daily Caller and the

     Washington Post. She has appeared as a conservative political commentator hundreds of times

     on radio, online, and on cable news programs, including on Fox News, MSNBC, CNN, CNN en

     Espanol, Yahoo!, BBC, Al Jazeera, Univision, Telemundo, and NPR.

13. Shortly after now-President Donald J. Trump announced his candidacy for President in 2015,

     Delgado became one of his earliest, most loyal, and most vocal supporters, at a time when almost

     no political writers or pundits were willing to publicly support President Trump. For example,

     on October 2015, at a time when nearly all known conservative writers and pundits were

     supporting other candidates, Delgado wrote a viral article in Breitbart entitled, “20 Reasons Why

     It Should be Donald Trump in 2016,” at great professional and personal risk.1

14. Even before she was formally hired by the Campaign in August 2016, Delgado made dozens of

     unpaid television and radio appearances supporting President Trump and the Campaign

     throughout the October 2015 – August 2016 period. Notably, on November 4, 2015, Delgado

     appeared on Sean Hannity’s Fox News show and, when asked to predict the election, correctly

     predicted President Trump would win the primaries and the general election.

15. MSNBC’s Chris Hayes called DELGADO “by far, the most cogent, formidable surrogate for


     1
         https://www.breitbart.com/politics/2015/10/22/20-reasons-donald-trump-2016/



                                                              4
                 Case 1:19-cv-11764 Document 1 Filed 12/23/19 Page 5 of 16



     Trump of anyone who’s been doing TV appearances,”2 and Fox News’ Sean Hannity said

     Delgado has “incredible communications skills. She is not only a Harvard grad who is brilliant,

     but she has incredible insight and knowledge on every important issue of the day.”3

16. Even Prior to meeting Plaintiff DELGADO in August of 2016, President Trump was so

     impressed with her advocacy that he sent her messages of praise.

17. Plaintiff DELGADO formally joined the Campaign in August 2016. Her counterparts were

     Sarah Huckabee Sanders (who was hired by the White House as a deputy press secretary and

     served as White House Press Secretary); Boris Epshteyn (who was hired by the White House);

     and Omarosa Manigualt Newman (who was also subsequently hired by the White House).

18. After joining the Campaign, Plaintiff DELGADO appeared on television on behalf of President

     Trump nearly 100 times and defended him against every attack. The Washington Post referred

     to Plaintiff DELGADO as “one of Trump’s most steadfast defenders.”

19. Plaintiff DELGADO performed for the campaign so well that President Trump consistently

     praised her and referred to her as his “star” and routinely called Plaintiff up on stage at public

     events and singled her out for praise. Indeed, on at least three occasions President Trump

     expressed that he was impressed by Plaintiff and would hire her for the White House if he won.



           DEFENDANTS DISCRIMINATED AGAINST PLAINTIFF BECAUSE OF HER PREGNANCY AND
         RETALIATED AGAINST PLAINTIFF FOR COMPLAINING ABOUT PREGNANCY DISCRIMINATION.

20. In mid-November 2016, Plaintiff DELGADO learned that she became pregnant by her

     supervisor, Jason Miller.

     2
      https://www.theatlantic.com/politics/archive/2017/08/from-trump-aide-to-single-mom/536892/
     3
      https://finance.yahoo.com/news/trump-campaign-brings-on-a-j-delgado-as-a-senior-adviser-
     165555143.html?guccounter=1&guce_referrer=aHR0cHM6Ly93d3cuZ29vZ2xlLmNvbS8&guce_referrer_sig=AQ
     AAACrDva7CPKW1ddi4Dl6KNVtbxJmlvy86L0BAed7KHNc_i7B2j-
     _phJuwt7Jd8QYXrkzn5M9yncSpB9herrug6YPuDkwKWOwHAN1l5BIK2IbmnckEu6cP82rjyH6XjSEWyfHuyU9s
     XJNm97HlckxRcU5PK3TFxluY0RdhoDG7xira


                                                     5
                  Case 1:19-cv-11764 Document 1 Filed 12/23/19 Page 6 of 16



21. Plaintiff informed Miller, who told her that she could not be seen “waddling around the White

     House pregnant.”

22. Around December 21, 2016, Plaintiff DELGADO emailed Defendant BANNON and senior

     Campaign and TFA Advisor Kellyanne Conway to inform them of her pregnancy.

23. Around December 22, 2016, Defendant BANNON accepted the news about Plaintiff

     DELGADO’s pregnancy and told her someone would call by the end of the day, but no one did.

24. On December 26, 2016, Plaintiff spoke with Defendant SPICER on the phone. Defendant

     SPICER discouraged Plaintiff from pursuing White House employment due to her status as a

     pregnant woman and a first-time mother.

25. Defendant SPICER told Plaintiff DELGADO that the White House is “no place for a new mom.”

26. Defendant SPICER cited the long hours and serious commitment required of a White House job,

     and said that that it would be difficult, if not impossible, for Plaintiff to work in the White House

     as a first-time mother with a newborn baby.

27. Defendant SPICER said that the White House press team holds daily meetings at 7:00 a.m.,

     including on weekend, and emphasized that having children and working was difficult even for

     him, and it would not be possible without assistance from his wife and their nanny/nannies.

28. During the December 26, 2016 call, Defendant SPICER tried to persuade Plaintiff DELGADO to

     focus on options outside of the White House.

29. Despite this, Plaintiff DELGADO insisted that she receive equal treatment to other employees

     and that she was seeking a position in the White House despite being pregnant.

30. Immediately after Plaintiff DELGADO announced her pregnancy, the Campaign and TFA,

     including SPICER, BANNON and PRIEBUS, Plaintiff’s supervisors, stripped Plaintiff of her job

     responsibilities and duties throughout for the remainder of her employment from late December




                                                      6
                 Case 1:19-cv-11764 Document 1 Filed 12/23/19 Page 7 of 16



     of 2016 and through the Inauguration in late January of 2017.

31. By way of example only, Plaintiff immediately and inexplicably stopped receiving emails and

     other communications from the Campaign and TFA, including about projects on which she was

     currently working.

32. Plaintiff was excluded from participating in the communications work of the Inauguration or in

     any capacity, even though she was still formally part of the Communications Transition team.

     Plaintiff was even prohibited from making previously scheduled television appearances on and

     around Inauguration Day. Despite the fact that Plaintiff was still the Hispanic Outreach Director,

     Plaintiff was excluded from a transition event where the transition team met with Hispanic

     leaders.

33. On Friday, January 20, 2017, Plaintiff DELGADO sent a text message to Defendant SPICER

     reminding him that she was still waiting to hear about her new position at the White House.

     Defendant SPICER did not respond. Plaintiff DELGADO followed up in writing again on

     multiple occasions over a period of weeks, reiterating her interest in a White House position.

     She never received a substantive response.

34. Whereas even RNC employees who had been harshly critical of Trump were given high-ranking

     and well-paying jobs in the White House, Plaintiff DELGADO was completely ignored because

     of her pregnancy.

35. Defendants terminated and constructively discharged Plaintiff from her employment with the

     Campaign and TFA, despite the fact that they did not “fold-up” but have continued to employ a

     number of employees since.

36. Defendants also prevented Plaintiff from obtaining employment with the White House because

     of her sex, gender and pregnancy and because she complained of discrimination.




                                                     7
                  Case 1:19-cv-11764 Document 1 Filed 12/23/19 Page 8 of 16



37. Defendants discriminated against Plaintiff, including creating a hostile work environment for

     Plaintiff, because of her sex and gender and pregnancy, and because she complained of

     discrimination.

38. Defendants retaliated against Plaintiff because she complained of sex, gender and pregnancy

     discrimination.


          DEFENDANTS ENTERED INTO A SETTLEMENT AGREEMENT WITH PLAINTIFF AND THEN
            RENEGED ON THE AGREEMENT AND FAILED TO PERFORM THEIR OBLIGATIONS.

39. In March of 2017, Plaintiff DELGADO informed the Transition Directors that she intended to

     file a complaint with the New York City Commission on Human Rights (“NYCCHR”) regarding

     the discrimination she suffered while working for the Campaign and TFA.

40. Plaintiff DELGADO did not want to cause President Trump any bad press, so, rather than

     immediately filing the complaint, Delgado agreed to negotiate with the Defendants who wished

     to privately settle the matter.

41. On May 10, 2017, the parties had a full-day mediation before former First Department Justice

     the Hon. Betty Weinberg Ellerin.

42. The above mediation resulted in a settlement proposal from Justice Weinberg Ellerin.

43. Defendants and Plaintiff both orally accepted the settlement proposal.

44. As a result of Defendants and Plaintiff both agreeing to settle, the parties reached a binding

     settlement agreement for the amount proposed by Judge Weinberg Ellerin in exchange for

     Plaintiff releasing her claims, including her statutory claims under Title VII.

45. Defendants also confirmed in writing that the amount of the settlement was agreed upon.

46. The parties then exchanged drafts of a long form settlement agreement.

47. Subsequently, the Defendants reneged on their agreement and refused to perform their




                                                      8
                    Case 1:19-cv-11764 Document 1 Filed 12/23/19 Page 9 of 16



     obligations under the agreement.

48. Then, around July 31, 2017, in further retaliation for Plaintiff having complained of

     discrimination and for having indicated intent to file a complaint with the NYCCHR, Defendants

     filed a baseless arbitration action against Plaintiff claiming an exorbitant sum in damages,

     alleging that she breached the confidentiality and non-disparagement clauses of an NDA Plaintiff

     signed with the Campaign. The Defendants claimed Plaintiff’s intent to file a complaint about

     the discrimination she suffered at the Campaign and TFA as one of the basis for their arbitration

     claims.

49. When some time passed, around September of 2018, the Defendants ceased prosecuting the

     arbitration, further demonstrating the fact that it was unfounded and merely intended to dissuade

     and intimidate Plaintiff into not pursing her discrimination claims.

50. Then, within days of Plaintiff expressing her intention to file this Complaint seeking to enforce

     the settlement, or pursue her discrimination claims, in a further act of retaliation, the Defendants

     suddenly re-initiated the arbitration against Plaintiff, which they had failed to prosecute for more

     than a year.

51. The Defendants retaliated against Plaintiff for complaining about discrimination and retaliation

     as well as for indicating intent to file a complaint with the NYCCHR and the instant Complaint.

52. As a result of the Defendant’s actions, Plaintiff felt extremely humiliated, degraded, victimized,

     embarrassed and emotionally distressed.

53. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will continue

     to suffer the loss of income, the loss of salary, bonuses, benefits and other compensation which

     such employment entails, and Plaintiff also suffered future pecuniary losses, emotional pain,

     humiliation, suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary losses.




                                                      9
                   Case 1:19-cv-11764 Document 1 Filed 12/23/19 Page 10 of 16



      Plaintiff has further experienced severe emotional and physical distress.

54. As Defendant’s conduct has been malicious, willful, outrageous, and conducted with full

      knowledge of the law, Plaintiff demands Punitive Damages against all the Defendants, jointly

      and severally.

55. The above are just some examples of some of the unlawful discrimination and retaliation to

      which Defendants subjected Plaintiff.

56. Defendants’ actions constituted a continuing violation of the applicable federal, state city and

      county laws.


                                     AS A FIRST CAUSE OF ACTION
                                        BREACH OF CONTRACT
                                         (Against All Defendants)

57.   Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

      complaint as if fully set forth at length.

58.   Plaintiff entered into a valid, binding and enforceable contract with the Defendants to settle her

      discrimination claims.

59.   Plaintiff has performed and has been ready, willing and able to perform all of her material

      obligations in connection with this settlement agreement.

60.   Defendants have willfully and intentionally breached their agreement with Plaintiff and failed to

      perform their obligations in connection with the settlement agreement.

61.   Defendants have breached their covenants of good faith and fair dealing in their dealings with

      Plaintiff.

62.   By reason of the foregoing, Defendants breached the subject contracts with Plaintiff.

63.   As a result of this breach, Plaintiff has been damaged in an amount to be determined at trial.




                                                      10
                 Case 1:19-cv-11764 Document 1 Filed 12/23/19 Page 11 of 16



                                   AS A SECOND CAUSE OF ACTION
                                    FOR PROMISSORY ESTOPPEL
                                         (Against All Defendants)

64.   Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

      complaint as if fully set forth at length.

65.   Defendants made a clear and unambiguous promise to Plaintiff and there was reasonable and

      foreseeable reliance by Plaintiff.

66.   Plaintiff reasonably and foreseeably relied to her detriment on Defendants’ promise.

67.   Defendants breached their promise by refusing to fulfill such promise and representations.

68.   As a direct result of the Defendants’ actions, Plaintiff has suffered damages in an amount to be

      determined at trial.



                                 AS A THIRD CAUSE OF ACTION
                                 FOR DISCRIMINATION UNDER
                                    NEW YORK STATE LAW
                                      (Against All Defendants)

69.   Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

      complaint as if fully set forth at length.

70.   Executive Law §296 provides that “1. It shall be an unlawful discriminatory practice: (a) For an

      employer or licensing agency, because of an individual's age, race, creed, color, national origin,

      sexual orientation, military status, sex, disability, predisposing genetic characteristics, marital

      status, or domestic violence victim status, to refuse to hire or employ or to bar or to discharge

      from employment such individual or to discriminate against such individual in compensation or

      in terms, conditions or privileges of employment.”

71.   Defendants engaged in an unlawful discriminatory practice by discriminating against Plaintiff

      because of her sex, gender and pregnancy.



                                                     11
                  Case 1:19-cv-11764 Document 1 Filed 12/23/19 Page 12 of 16



72.   Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

      New York State Executive Law § 296.


                                AS A FOURTH CAUSE OF ACTION
                                 FOR DISCRIMINATION UNDER
                                    NEW YORK STATE LAW
                                      (Against All Defendants)

73.   Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

      complaint as if fully set forth at length.

74.   New York State Executive Law §296(6) further provides that “It shall be an unlawful

      discriminatory practice for any person to aid, abet, incite, compel or coerce the doing of any of

      the acts forbidden under this article, or to attempt to do so.”

75.   Defendants engaged in an unlawful discriminatory practice by aiding, abetting, compelling

      and/or coercing the discriminatory behavior as stated herein.



                                 AS A FIFTH CAUSE OF ACTION
                                  FOR RETALIATION UNDER
                                    NEW YORK STATE LAW
                                     (Against All Defendants)

76.   Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

      complaint as if fully set forth at length.

77.   New York State Executive Law §296(7) provides that it shall be an unlawful discriminatory

      practice: "For any person engaged in any activity to which this section applies to retaliate or

      discriminate against any person because [s]he has opposed any practices forbidden under this

      article."

78.   Defendants engaged in an unlawful discriminatory practice by wrongfully retaliating against

      Plaintiff because she complained of discrimination and indicated an intention to file a complaint



                                                       12
                 Case 1:19-cv-11764 Document 1 Filed 12/23/19 Page 13 of 16



      with the NYCCHR.



                             AS A SIXTH CAUSE OF ACTION
                             FOR DISCRIMINATION UNDER
                       THE NEW YORK CITY ADMINISTRATIVE CODE
                                 (Against All Defendants)

79.   Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

      complaint as if fully set forth at length.

80.   The Administrative Code of City of NY §8-107 [1] provides that "It shall be an unlawful

      discriminatory practice: "(a) For an employer or an employee or agent thereof, because of the

      actual or perceived age, race, creed, color, national origin, gender, disability, marital status,

      sexual orientation or alienate or citizenship status of any person, to refuse to hire or employ or

      to bar or to discharge from employment such person or to discriminate against such person in

      compensation or in terms, conditions or privileges of employment."

81.   Defendants engaged in an unlawful discriminatory practice in violation of New York City

      Administrative Code Title 8, by creating and maintaining discriminatory working conditions

      and a hostile work environment, and otherwise discriminating against Plaintiff because of her

      sex, gender and pregnancy.

82.   Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

      New York City Administrative Code Title 8.



                            AS A SEVENTH CAUSE OF ACTION
                             FOR DISCRIMINATION UNDER
                       THE NEW YORK CITY ADMINISTRATIVE CODE
                                  (Against All Defendants)

83.   Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this




                                                     13
                 Case 1:19-cv-11764 Document 1 Filed 12/23/19 Page 14 of 16



      complaint as if fully set forth at length.

84.   The New York City Administrative Code Title 8, §8-107(7) provides that it shall be unlawful

      discriminatory practice: "For an employer . . , to discharge . . . or otherwise discriminate against

      any person because such person has opposed any practices forbidden under this chapter. . . "

85.   Defendants engaged in an unlawful discriminatory practice in violation of New York City

      Administrative Code Tide 8, §8-107(1) (e) by discriminating against Plaintiff because of her

      opposition to the unlawful employment practices of Plaintiff’s employer.


                            AS AN EIGHTH CAUSE OF ACTION
                             FOR DISCRIMINATION UNDER
                       THE NEW YORK CITY ADMINISTRATIVE CODE
                                  (Against All Defendants)

86.   Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

      complaint as is fully set forth at length.

87.   The New York City Administrative Code Title 8, §8-107(6) provides that it shall be unlawful

      discriminatory practice: "For any person to aid, abet, incite, compel; or coerce the doing of any

      of the acts forbidden under this chapter, or attempt to do so."

88.   Defendants engaged in an unlawful discriminatory practice in violation of New York City

      Administrative Code Title 8, §8-107(6) by aiding, abetting, inciting, compelling and coercing

      the above discriminatory, unlawful and retaliatory conduct.



                             AS A NINTH CAUSE OF ACTION
                             FOR DISCRIMINATION UNDER
                       THE NEW YORK CITY ADMINISTRATIVE CODE
                                  (Against All Defendants)

89.   Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

      complaint as if fully set forth at length.



                                                      14
                 Case 1:19-cv-11764 Document 1 Filed 12/23/19 Page 15 of 16



90.   Section 8-107(19), entitled Interference With Protected Rights provides that “It shall be an

      unlawful discriminatory practice for any person to coerce, intimidate, threaten or interfere with,

      or attempt to coerce, intimidate, threaten or interfere with, any person in the exercise or

      enjoyment of, or on account of his or her having aided or encouraged any other person in the

      exercise or enjoyment of, any right granted or protected pursuant to this section.”

91.   Defendants violated the above section as set forth herein.


                             AS A TENTH CAUSE OF ACTION
                             FOR DISCRIMINATION UNDER
                       THE NEW YORK CITY ADMINISTRATIVE CODE
                                  (Against All Defendants)

92.   Plaintiff repeats and re-alleges each and every allegation made in the above paragraphs of this

      complaint as is fully set forth at length.

93.   Section 8-107(13) entitled Employer Liability for Discriminatory Conduct by Employee, agent

      or independent contractor provides "An employer shall be liable for an unlawful discriminatory

      practice based upon the conduct of an employee or agent which is in violation of any provision

      of this section other than subdivisions one and two of this section." b. An employer shall be

      liable for an unlawful discriminatory practice based upon the conduct of an employee or agent

      which is in violation of subdivision one or two of this section only where: (1) the employee or

      agent exercised managerial or supervisory responsibility; or (2) the employer knew of the

      employee's or agent's discriminatory conduct, and acquiesced in such conduct or failed to take

      immediate and appropriate corrective action; an employer shall be deemed to have knowledge

      of an employee's or agent's discriminatory conduct where that conduct was known by another

      employee or agent who exercised managerial or supervisory responsibility; or (3) the employer

      should have known of the employee's or agent's discriminatory conduct and failed to exercise




                                                     15
                   Case 1:19-cv-11764 Document 1 Filed 12/23/19 Page 16 of 16



      reasonable diligence to prevent such discriminatory conduct.

94.   Defendants violated the above section as set forth herein.


                         AS AN ELEVENTH CAUSE OF ACTION
               FOR TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS
                         RELATIONS/ECONOMIC ADVANTAGE
                                (Against All Defendants)

95.   Plaintiff hereby repeats and re-alleges each allegation contained herein in all above paragraphs

      number as if more fully set forth herein.

96.   Defendants tortuously interfered with Plaintiff’s ability to obtain employment with the White

      House because of Plaintiff’s sex, gender and pregnancy, and because she had complained of

      discrimination and retaliation.

97.   As a result of the foregoing, the Defendants caused harm to Plaintiff, and Plaintiff has been

      injured and as a result thereof.

             WHEREFORE, Plaintiff demands judgment against all Defendants, jointly and

      severally, in an amount to be determined at the time of trial plus interest, punitive damages,

      attorneys’ fees, costs, and disbursements of action; and for such other and further relief as this

      Court deems just and proper.

                                               JURY DEMAND

             Plaintiff demands a jury trial on all issues to be tried.

          Dated:     Los Angeles, California            December 23, 2019

                                                        DEREK SMITH LAW GROUP, PLLC
                                                             Attorneys for Plaintiff

                                                     By:     /s/Abraham Z. Melamed
                                                             Abraham Z. Melamed, Esq.
                                                             One Penn Plaza, Suite 4905
                                                             New York, New York 10119
                                                             (212) 587-0760



                                                        16
